DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the previous rejection of claims 1-4 under 35 U.S.C. 101, the applicant’s amendments to the specifications further limiting the scope to physical embodiments have been fully reviewed and are sufficient in overcoming the stated rejection under 35 U.S.C. 101. It is thus withdrawn.

Regarding the previous rejection of claims 1-7 under 35 U.S.C. 103, applicant's arguments filed 21 April 2021 have been fully considered but they are not persuasive. 
Applicant asserts that the combination of Huang et al. and Skidmore et al. fails to disclose where the support server provides, to the indexing server, the meta-document and the document identifier, where the indexing server receives the meta-document and the document identifier from the support server, and where the indexing server extracts keywords from the meta-document.
Addressing the first assertion, examiner agrees that Skidmore et al. on column 10, lines 44-47, does not disclose a support server providing anything to an index server, but merely shows that Skidmore et al. includes a document identifier with the metadata. However, Skidmore et al. from col 10 line 65 to col 11 line 1 describes the organization service 410 having retrieved metadata, which the previous shows includes 
Moving to the related assertion regarding wherein the indexing server receives the meta-document and the document identifier from the support server. While the examiner disagrees that the claimed aspects as written preclude the support server from also storing digital content, further analysis of Skidmore et al. shows that the examiner was in error in equating the application’s support server with Skidmore et al.’s item data repository. The appropriate equivalent component is the taxonomy data repository. However, the misidentification of the equivalent component does not negate the fact that a separate data repository provides the organization server with metadata and document identifiers. See the previous paragraph for examiner’s support for the taxonomy data repository being the same as the support server.
Regarding the applicant’s assertion that Huang et al. in combination with Skidmore et al. does not disclose where the indexing server extracts keywords from the meta-document. Applicant’s reasoning is that if the indexing server does not receive the meta-document and document identifier from the support server it cannot extract keywords from the meta-document. Examiner refers applicant to remarks in the previous two paragraphs to show that Skidmore et al. teaches an indexing server that 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Huang et al. deals with creating indexes for objects to be searched so that the objects themselves don’t need to be accessed for an initial search as that process is time consuming. If one’s goal is to allow for data to be searched without being able to actually access the data at search time it is reasonable to begin with a system which is specifically designed as a method of searching without initially accessing the data.
However, as applicant notes in their summary, many search methods suffer when the documents themselves are not accessible at all, and Huang et al. too suffers from this issue, as the preprocessed metadata is directly tied to the actual data, and the categories which Huang et al. bases much of its search efficiency methods rely on the data objects actually being present and accounted for so efficient indexing and search choices can be made.
To that end when looking to address applicant’s goal of being able to search objects even when the objects themselves are inaccessible the obvious next step would be to find a system which fills the deficiencies of Huang et al. Namely, not just Huang et al.’s need for the data to be present (though not necessarily accessed), but also one which operates with the necessary components separated by a network. To one of ordinary skill in the art before the effective filing date of 30 April 2018 it would be reasonable to consider the highly successful Amazon Technologies, Inc., which was, and remains, well known for providing search results on third party items which it does not necessarily have direct access to. While they are typically known for searches regarding physical items to buy, they were originally known for selling books, and Skidmore et al. takes the idea of searching indexes of books and applies that to documents. In fact a sizable portion of the specifications from Skidmore et al. deal with searching for items which are known through their metadata, but which do not currently reside within an accessible place because they are not owned. See Skidmore from col 6, line 25 to col 8, line 12. In addition, the separation between the storage of the metadata and the actual documents would be appealing to one of ordinary skill in the art before the effective filing date as an insurance that the system would run just as well without the actual source files. As such examiner finds that Skidmore et al. would have been a reasonable choice for one of ordinary skill in the art before the effective filing date to combine with Huang et al. in order to achieve the desired system of searching on the metadata while not having access to some or all source files.
Regarding the rejection of claims 2 and 6, applicant asserts that if claims 1 and 5 are not taught by a combination of Huang et al. and Skidmore et al. then adding Gardner et al. does not render claims 2 and 6 unpatentable. However with examiner finding clams 1 and 5 still taught by a combination of Huang et al. with Skidmore et al. the previous rejection of claims 2 and 6 under 35 U.S.C. 103 stands, as does the rejection of claims 1, 3-5, and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, et al. US PG Pub 2017/0270184 A1, further in view of Skidmore, et al. US Pat 9996535 B1.
Regarding claims 1 and 5, Huang, et al. teaches receiving a document, metadata pertaining to the document, and a document identifier associated with the document (Huang, et al. [0012]: "there is provided a method for creating a search index for an object to be searched, comprising; receiving the object to be searched;", [0032]: "The information repository 104 can store documents and document objects with uniform format being processed by the data preprocessing module 102.", [0031]: "The metadata may be automatically generated by the data pre-processing module 102 or added by the administrative user"), where Huang, et al. defines that metadata may include information equivalent to a document identifier such as an electronic signature used to indicate storage location and to help retrieving the document (Huang, et al. [0031]: "For instance, document objects in the form of XML or JSON may comprise metadata of corresponding documents describing document-related information:, which includes e.g., [...] rights management and electronic signature, to enable functions such as indicating storage location, [...] and to help retrieving and confirming the required document resources.").
Huang, et al. does not teach extracting keywords from the document and store the keywords in a meta-document. Skidmore, et al. teaches keywords from the document and store the keywords in a meta-document (Skidmore, et al. col 10, lines 12-14, "One or more natural language processing techniques may be used to determine and/or output metadata associated with the item such as one or more tags and/or keywords.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Skidmore, et al. with Huang, et al., that to enable keyword searching directly from the metadata, they would combine the keyword extraction and storage within metadata from Skidmore, et al. with the document metadata usage from Huang, et al.
Huang, et al. has been previously shown to teach where the metadata contains the document identifier, and as Huang, et al. defines a document object as containing the document metadata (Huang, et al. [0031]: "document objects in the form of XML or JSON may comprise metadata of corresponding documents describing document-related information") then Huang, et al.'s storing of document objects in the information repository shows storing the document identifier corresponding to the metadata in the database arrangement (Huang, et al. [0032]: "The information repository 104 can store documents and document objects with uniform format being processed by the data pre-processing module 102.").
Huang, et al. does not teach providing, to the indexing server, the metadocument and the document identifier. As with Huang, et al., Skidmore, et al.'s metadata can include a document identifier (Skidmore, et al. col 10, lines 44-47, "Metadata may be retrieved for items based on a document creation time, publication date, author, document history, item data, and/or other properties associated with the item."). Thus Skidmore, et al. teaches providing, to the indexing server, the meta-document and the document identifier (Skidmore, et al. col 10 line 65 - col 11 line 1, "In an example library of one hundred books, organization service 410 at block 610 may have processed and/or retrieved item content metadata of the one hundred books.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Skidmore, et al. with Huang, et al., that in order to do keyword searches when the source documents are not necessarily accessible they would combine the metadata construction from Huang, et al. with the keyword inclusion and metadata retrieval of Skidmore, et al.
Huang, et al. does not teach receiving the meta-document and the document identifier from the support server. Skidmore, et al. teaches receiving the meta-document and the document identifier from the support server (Skidmore, et al. col 10 line 65 -col 11 line 1, "In an example library of one hundred books, organization service 410 at block 610 may have processed and/or retrieved item content metadata of the one hundred books."), where the support server is analogous to the taxonomy data repository (Skidmore et al. col 6, lines 34-36, “Taxonomy data repository 434 may store item content metadata, hierarchical content metadata, data structures, hierarchal data organizations, and/or other data”).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Skidmore, et al. with Huang, et al., that in order to do keyword searches when the source documents are not necessarily accessible they would combine the metadata construction from Huang, et al. with the keyword inclusion and metadata retrieval of Skidmore, et al.
Huang, et al. does not teach extracting keywords from the meta-document. Skidmore, et al. teaches extracting words from the meta-document (Skidmore, et al. col 11, lines 3-5, "A non-limiting example of hierarchical content metadata includes the total frequencies of occurrences, and/or counts of metadata, tags, and/or keywords.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art it combining Skidmore, et al. with Huang, et al., that in order to do a keyword search using only the metadata instead of the source documents one would combine the metadata from Huang, et al. with the extraction of keywords from metadata from Skidmore, et al.
Huang, et al. teaches crating an index of the metadata and thus creating the index wherein the index comprises the document identifier listed corresponding to the extracted keywords (Huang, et al. [0033]: "The object indexing module 108 performs such as words grouping and semantic analysis on the objects in each category, establishes indexes and stores the index data into the index repository 110."), where in Huang, et al. the object refers to a document object, defined as an object containing metadata about a document, as previously laid out.
Regarding claims 3 and 7, Huang, et al. teaches receiving at least one of the keywords in the index for the database arrangement as a user-input (Huang, et al. [0062]: "FIG. 4 shows a flowchart of a method 400 for creating an index for an object to be searched according to one embodiment of the present disclosure. At 401, an object to be searched is received. Then, the object classification module 106 for example obtains the established classification policy as described above and parses the classification policy, i.e., through a matching with the constraints in the classification conditions of the classification policy."), where the classification condition is user defined, and may contain keywords as one of the search values (Huang, et al. [0054]: "Similarly, users may establish another classification condition through method 200, which provides that under root elements “/dmftdoc” of the XML document, if “object_name” of objects contains “test 3456” and “key_words” contains “testing”, the objects are classified into “collection2”.”).
Huang, et al. also teaches identifying document identifiers corresponding to the user-input from the index for the database arrangement (Huang, et al. [0062]: "FIG. 4 shows a flowchart of a method 400 for creating an index for an object to be searched according to one embodiment of the present disclosure. [...] If the constraint involves metadata of the object, proceed to block 403 to obtain metadata of the object.").
Huang, et al. also teaches retrieving metadata of the document identifiers corresponding to the user-input from the database arrangement (Huang, et al. [0062]: "Therefore, the object classification module 106 may obtain metadata of the object from the information repository 104.").
Regarding claim 4, Huang, et al. teaches wherein the meta-document is in JavaScript Object Notation (JSON) format (Huang, et al. [0031]: “document objects in the form of XML or JSON may comprise metadata of corresponding documents describing document-related information”).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, et al. US PG Pub 2017/0270184 Al and Skidmore, et al. US Pat 9996535 B1 as applied to claim 1 above, and further in view of Gardner et al. U.S. PG Pub.
Regarding claims 2 and 6, Huang, et al. and Skidmore, et al. do not teach wherein the indexing server and the support server extract keywords using an ontological databank, wherein the ontological databank comprises a plurality of concepts. Gardner, et al. teaches wherein the indexing server and the support server extract keywords using an ontological databank, wherein the ontological databank comprises a plurality of concepts (Gardner, et al. [0296]: "In one embodiment, one or more multi-relational ontologies may be utilized to improve searching or querying of databases or other data structures. This searching or querying may include keyword searches, information retrieval (IR) tools, sophisticated natural language processing, or other searching or querying. As a multi-relational ontology according to the invention includes structured knowledge describing the family relationships and synonyms for a given term, a multi-relational ontology may be used to extend and refine searches.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Gardner, et al. with Huang, et al. and Skidmore, et al., that in order to expand a document's associated keywords to include similar terms, they would combine the document metadata keywords from Huang, et al. and Skidmore, et al. with the ontological keyword extension from Gardner, et al.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891.  The examiner can normally be reached on Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163